Hines, J.
I dissent from the opinion of the majority as expressed in the 6th headnote and the corresponding division of the opinion. In a murder case the jury should be distinctly instructed that they have the full power to fix the punishment, and that they could do this by recommending' confinement in the penitentiary for life. This right in no way depends upon an exercise of the quality of mercy. A mere instruction that they have the right to recommend the defendant to the mercy of the court is not the equivalent of an instruction that they have the full power to fix the punish-men by recommending his confinement in the penitentiary for life. The judge certainly should have given section 63 of the Penal Code in its entirety. He should have instructed the jury that they had full power to fix the punishment of the defendant, whether requested in writing to do so or not. In a case involving the life of the defendant I think the jury should have been specifically charged as above indicated.